DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 5/27/2021 has been considered and is included in the file. Please note applicant states a translation has been submitted for foreign patent NO 317366, however, no translation was found in the submission dated 7/13/2021. 
Drawings
The drawings are objected because based on the specification amendments from applicant, 114 and 114’ should be separate components, i.e. one of them likely needs to be the inner portion of the guide. 

    PNG
    media_image1.png
    297
    447
    media_image1.png
    Greyscale

Annotated Fig. 9
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Pages 13 and 14 amendments references to “114” and “114’” are now unclear since it is unknown in the Figures which guide portion is on the container itself. 
Appropriate correction is required.
Claim Objections
Claims 23 or 26 are objected to because of the following informalities:  
In claim 23, line 26, “the at least one robotic load handling device” should be changed to --the at least one load handling device--.
In claim 26, lien 4, “the organism” should be changed to --the organisms--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the containers” in line 27. It is unclear if this limitation refers to the plurality of containers in line 7 or the at least one container in line 12. 
Claim 26 recites the limitation “lighting” in line 3. It is unclear if this the same limitation as the series of lights in claim 23 or a separate, distinct limitation. 
Claim 27 recites the limitation "The method of growing plants" in line 1. There is insufficient antecedent basis for this limitation in the claim because such a method is not recited in the previously referenced claim. Please note this rejection would be overcome using similar language as that in line 1 of claim 26.
Claims 24 and 25 are being rejected as being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Johansson (US 2016/0165810).
Regarding claim 1, Lindbo et al. discloses a system comprising: a first set (22a) of substantially parallel rails or tracks (22); a second set (22b) of substantially parallel rails or tracks (22) extending transverse to the first set (22a) in a substantially horizontal plane (X-Y plane) to form a grid pattern having a plurality of grid spaces (Fig. 1); a plurality of containers (10) arranged in stacks (12), located beneath the grid spaces and within a series of uprights (16) forming a framework (14); at least one load handing device (30) disposed on the first set (22a) of substantially parallel rails or tracks (22) and/or the second set (22b) of substantially parallel set of rails or tracks (22) and 
Lindbo et al. is silent as to a series of lights, the series of lights being deployable between a first position, attached to the uprights and adjacent the at least one container in the stacks, and a second position above a container location of the at least one container, such that light emitted by the series of lights will be evenly distributed across a growing volume of the at least one container. 
Johansson teaches a series of lights, the series of lights (7) being deployable between a first position (10), attached to the uprights ((5)/(6)) and adjacent the at least one container (tray/container) in the stacks, and a second position (9) above a container location of the at least one container, such that light emitted by the series of lights will be evenly distributed across a growing volume of the at least one container (Fig. 1; abstract; paragraphs [0018], [0024], and [0025]; claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. to include a series of lights for growing as taught by Johansson in order to provide a lighting means that adjusts to and from a proper light emitting position (Johansson: paragraphs [0018], [0024], and [0025]). 
Regarding claim 2, Lindbo et al. as modified by Johansson teaches (references to Johansson) a mechanism, the series of lights being configured to be moveable from the first position to the second position by the mechanism, which is located on the uprights of the framework (Fig. 1; support member (5) and chains (6)). 
Regarding claim 3, Lindbo et al. as modified by Johansson teaches (references to Johansson) wherein the mechanism comprises: a guide located on the uprights, the guide guiding the series of lights (Fig. 1; support member (5) and chains (6)). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Johansson (US 2016/0165810) and further in view of Fok et al. (US 2014/0344099).
Regarding claim 4, Lindbo et al. as modified by Johansson teaches the series of lights, however is silent about wherein the series of lights comprise: a panel engaging with the guide located on the uprights. 
Fok et al. teaches wherein the series of lights (500) comprise: a panel (600) engaging with the guide (806) located on the uprights (frame; see paragraph [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. modified by Johansson to include a series of lights that comprise panels on chains as taught by Fok et al. in order to greatly reduce energy costs and provide various densities of light (see paragraphs [0034] and [0115] of Fok et al.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Johansson (US 2016/0165810) and Fok et al. (US 2014/0344099) and in further view of Cristian et al. (US 4734830).
Regarding claim 5, Lindbo et al. as modified by Johansson and Fok et al. teaches the mechanism, however is silent as to the mechanism comprises: a worm gear mechanism; said worm gear mechanism having a threaded rod located on the uprights, and an engaging means having a toothed wheel for engaging the panel.
Cristian et al. teaches the mechanism comprises: a worm gear mechanism (72); said worm gear mechanism (72) having a threaded rod located on the uprights ((17); the housing of the lighting mechanism is positioned in an upright structure), and an engaging means having a toothed wheel (73) for engaging the panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. modified by Johansson and Fok et al. to include the worm gear mechanism as taught by Cristian et al. in order to provide artificial light that reduces the number of fixed light sources needed for controlling the growth of vegetation. Additionally, desired growth characteristics can be more precisely controlled (Cristian: col. 3, lines 21-31).  
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 2014/0344099) in view of Lindbo et al. (GB 2520104) and further in view of Johansson (US 2016/0165810).
Regarding claim 23, Fok et al. discloses a method of growing organisms within a growing system (paragraph [0028], “seedlings are planted and raised in a dedicated environment”), the method comprising: providing growing means within the at least one container (paragraph [0023]; see Fig. 1); providing light, water and nutrients to the at least one container (paragraph [0023]). 
Fok et al. is silent as to the system comprising: a first set of substantially parallel rails or tracks; a second set of substantially parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces; a plurality of containers arranged in stacks, located beneath the grid spaces and within a series of uprights forming a framework; at least one load handing 
Lindbo et al. teaches a system comprising: a first set (22a) of substantially parallel rails or tracks (22); a second set (22b) of substantially parallel rails or tracks (22) extending transverse to the first set (22a) in a substantially horizontal plane (X-Y plane) to form a grid pattern having a plurality of grid spaces (Fig. 1); a plurality of containers (10) arranged in stacks (12), located beneath the grid spaces and within a series of uprights (16) forming a framework (14); at least one load handing device (30) disposed on the first set (22a) of substantially parallel rails or tracks (22) and/or the second set (22b) of substantially parallel set of rails or tracks (22) and arranged to move laterally above the stacks, each load handling device having a lifting device arranged to lift at least one container of the plurality of containers, or part thereof, from a stack of 
Johansson teaches a series of lights, the series of lights (7) being deployable between a first position (10), attached to the uprights ((5)/(6)) and adjacent the at least one container (tray/container) in the stacks, and a second position (9) above a container location of the at least one container, such that light emitted by the series of lights will be evenly distributed across a growing volume of the at least one container (Fig. 1; abstract; paragraphs [0018], [0024], and [0025]; claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fok et al. modified by Lindbo et al. to include a series of lights for growing as taught by Johansson in order to provide a lighting means that adjusts to and from a proper light emitting position (Johansson: paragraphs [0018], [0024], and [0025]).
Regarding claim 24, Fok et al. as modified by Lindbo et al. and Johansson teaches (references to Fok et al.) providing a sensor and data logging and storage means, within either the at least one container having the growing means or a separate container of the plurality of containers; providing communication menas to communication data which has been logged to central data logging device; monitoring the data received; and removing the at least one container having the growing means, 
Regarding claim 25, Fok et al. as modified by Lindbo et al. and Johansson teaches (references to Fok et al.) providing means for controlling a temperature within the at least one container having the growing means; and providing means for monitoring the temperature within the at least one container having the growing means (paragraphs [0133], [0179], and [0180]; cooling in the grow tray, monitoring temperatures). 
Regarding claim 26, Fok et al. as modified by Lindbo et al. and Johansson teaches (references to Fok et al.) emitting light of a predetermined wavelength from lighting suitable for the organism being grown in the at least one container having the growing means (paragraph [0023]; predetermined wavelength optimized to produce a desired growth pattern). 
Regarding claim 27, Fok et al. as modified by Lindbo et al. and Johansson teaches (references to Fok et al.) varying a length of time the light is emitted to simulate an appropriate day length for the organism being grown in the at least one container (paragraphs [0117]-[0119]; manipulate lighting cycleto affect the plant growth cycle by varying light cycles). 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643